Citation Nr: 1044296	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  04-41 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	University of Detroit Mercy 
School of Law Veterans Law Clinic


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to July 1972 in 
the United States Army and from February 1974 to September 1975 
in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In April 2008, the Board remanded the case to 
the agency of original jurisdiction (AOJ) for additional 
development, and it now returns to the Board for appellate 
review. 

The Veteran testified at personal hearings before a Decision 
Review Officer (DRO), sitting at the RO in March 1995, February 
1996, and May 2005.  Transcripts of these hearings are associated 
with the claims file.

In June 2007, the Board remanded the case to the agency of 
original jurisdiction (AOJ) to allow for scheduling of a travel 
board hearing, requested by the Veteran in his November 2004 
substantive appeal.  Thereafter, in July 2007, the Veteran 
indicated that he no longer desired a hearing before a Veterans 
Law Judge.  Accordingly, no hearing was scheduled, and the claim 
has now returned to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The record shows that in October 2010, the Veteran appointed a 
new representative.  This representative submitted a request on 
behalf of the Veteran that he be afforded a hearing before the 
Board via video-conference.  

A hearing on appeal will be granted if a veteran, or his 
representative, expresses a desire to appear in person.  38 
C.F.R. § 20.700 (2010).  Prejudicial failure to provide a hearing 
upon request is a violation of due process and is grounds upon 
which a Board decision may be vacated.  38 C.F.R. § 20.904 
(2010).  The fact that the Veteran previously withdrew a request 
for a hearing does not preclude him from requesting a hearing a 
second time.  Therefore, the Board cannot decide the appeal until 
the Veteran has been afforded a hearing.  This hearing must be 
scheduled at the RO level, and thus, a remand is required.  38 
C.F.R. §§ 3.103(a) and (c)(1), 20.700, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
hearing before a Veterans Law Judge via 
video-conference, at the earliest 
available opportunity, pursuant to the 
Veteran's October 2010 request.  The RO 
should notify the Veteran and his 
representative of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2010).  A copy of this 
notification should be associated with the 
claims file.

After the hearing, the claims file should be returned to 
the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


